Order of the Family Court of the State of New York, New York County, entered on March 12, 1973, which modified a prior order of that court entered on June 29, 1972, and directed the payment of $89 per week for the support of the wife, unanimously modified, on the law and the facts, to the extent of reducing the amount for support to $60 per week, and as so modified, affirmed, without costs and without disbursements. Considering all the circumstances, as required by section 236 of the Domestic Relations Law, the award for support of the wife was excessive to the extent indicated. Appeal from the order of said court entered on June 20, 1972, unanimously dismissed, as moot, without costs and without disbursements, since that order was superseded by the order of March 12, 1973. Concur — Stevens, P. J., Markewich, Nunez, Tilzer and Capozzoli, JJ.